DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a touch substrate, comprising a touch area and a border area surrounding the touch area, wherein the border area comprises a light filtering sub-area for transmitting light of a predetermined wavelength band and a light shielding sub-area surrounding the light filtering sub-area, and a difference between lightness of the light shielding sub-area and lightness of the light filtering sub-area is less than 3.6.
Claims 2-13 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 14 is allowed since the claim recites a method for manufacturing a touch substrate, wherein the touch substrate comprises a touch area 
Claims 15-20 are allowed as being dependent upon aforementioned independent claim 14.
The closest prior art by Gao (US Doc. No. 20170255816) discloses a touch sensitive device including a light shielding layer and a black ink layer wherein the black ink layer only transmits infrared light in order to disguise the infrared sensor.  Gao does not disclose a touch substrate, comprising a touch area and a border area surrounding the touch area, wherein the border area comprises a light filtering sub-area for transmitting light of a predetermined wavelength band and a light shielding sub-area surrounding the light filtering sub-area, and a difference between lightness of the light shielding sub-area and lightness of the light filtering sub-area is less than 3.6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694